

116 S3108 IS: Consumer Transaction Account Protection Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3108IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Jones (for himself, Mr. Moran, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Deposit Insurance Act to provide that the consumer transaction account
			 deposits of an insured depository institution are not considered to be
			 funds obtained by or through a deposit broker, and for other purposes.
	
 1.Short titleThis Act may be cited as the Consumer Transaction Account Protection Act of 2019. 2.Limited exception for consumer transaction account depositsSection 29 of the Federal Deposit Insurance Act (12 U.S.C. 1831f) is amended by adding at the end the following new subsection:
			
				(j)Limited exception for consumer transaction account deposits
 (1)In generalConsumer transaction account deposits of an insured depository institution shall not be considered to be funds obtained, directly or indirectly, by or through a deposit broker.
 (2)DefinitionsIn this subsection: (A)Consumer transaction account depositThe term consumer transaction account deposit means a deposit in a transaction account with an insured depository institution—
 (i)that is entirely covered by deposit insurance; (ii)that is opened by an individual;
 (iii)that is held in the name of the individual; (iv)that is used monthly by the individual to make payments to, and to receive deposits from, third parties; and
 (v)with respect to which only the individual is recognized by the insured depository institution as being authorized to designate that withdrawals or payments be made from the account.
 (B)Transaction accountThe term transaction account has the meaning given the term in section 19(b)(1) of the Federal Reserve Act (12 U.S.C. 461(b)(1))..